Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 1 of 13 PagelD 47

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

Vv. CASE NO.  8:15-cr-320-T-23TGW
AKOHOMEN IGHEDOISE, 18 U.S.C. § 1349

IKECHUKWU DEREK AMADI, 18 U.S.C. § 1956

PRISCILLA ANN ELLIS, 18 U.S.C. §§ 981(a)(1)(C) and
PERRY DON CORTESE, 982(a)(1) — Forfeiture
STACEY MERRITT, and 28 U.S.C. § 2461(0}= Faye

KENIETTA RAYSHAWN JOHNSON o~ A ‘A y Ny) sn
Cc \ av hm Bs a

SUPERSEDING NbieTMENT -
The Grand Jury charges:

COUNT ONE
Wire and Mail Fraud Conspiracy)

Introduction

At times relevant to this Superseding Indictment:

1. Akohomen IGHEDOISE was a citizen of Canada and a Nigerian ~~

i
rma

national. 3 = =
2. Ikechukwu Derek AMADI was a citizen of Canada and a Niggaan _ i
national. =
3. Priscilla Ann ELLIS was a resident of Harker Halalts, Texas, and the

Chief Executive Officer of Vicken IntérnationalT raders.
4. Perry Don CORTESE was a resident of Little River, Texas, and an

admitted member and practicing lawyer of the Texas Bar Association.

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 1 of 13

 
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 2 of 13 PagelD 48

5. Stacey MERRITT was a federal employee working for the U.S.
Department of Veterans’ Affairs in Alaska.

6. Kenietta Rayshawn JOHNSON was employed as a Relationship
Banker by Capital One Bank and a resident of Alexandria, Virginia. JOHNSON
was also the daughter of ELLIS.

7. Muhammad Naji was a resident of Tampa, Florida, and is a
convicted money launderer.

The Conspiracy

8. Beginning on an unknown date, but no later than in or about
January 2012, and continuing through and including the date of this Superseding
Indictment, in the Middle District of Florida and elsewhere,

AKOHOMEN IGHEDOISE,
IKECHUKWU DEREK AMADI,
PRISCILLA ANN ELLIS,
PERRY DON CORTESE,
STACEY MERRITT, and
KENIETTA RAYSHAWN JOHNSON
the defendants, did knowingly and willfully combine, conspire, confederate, and
agree with each other, Muhammad Naji, and other persons, both known and
unknown to the Grand Jury, to commit offenses against the United States in
violation of Title 18, United States Code, Section 1349, to wit:
(a) to commit wire fraud, that is, to knowingly, willfully, and with

intent to defraud, devise, and intend to devise a scheme and artifice to defraud,

and for obtaining money and property by means of false and fraudulent pretenses,

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 2 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 3 of 13 PagelD 49

representations, and promises that related to material facts, and, for the purpose
of executing such scheme and artifice, to transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate and foreign
commerce, any writings, signs, signals, pictures, and sounds, in violation of Title
18, United States Code, Section 1343; and

(b) to commit mail fraud, that is, to execute and attempt to
execute a scheme and artifice to defraud, and to obtain money and property by
means of faise and fraudulent pretenses, representations, and promises, by
utilizing the United States mail and private and commercial interstate carriers, for
the purpose of executing such scheme and artifice, in violation of Title 18, United
States Code, Section 1341.

Manner and Means of the Conspiracy
9. The manner and means by which the conspirators sought to

accomplish the objects of the conspiracy included, among others, the following:

a. It was a part of the conspiracy that the conspirators would and
did utilize interstate wire communications to defraud lawyers and law firms across
the United States, including in the Middle District of Florida, and obtain funds from
them by means of materially false and fraudulent pretenses and representations;

b. It was further part of the conspiracy that conspirators would

and did incorporate shell companies with fictitious names and then open, and

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 3 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 4 of 13 PagelD 50

cause to be opened, bank accounts in the names of said shell companies at
various federally-insured financial institutions in the Middle District of Florida and
elsewhere;

C. It was further part of the conspiracy that conspirators would
and did contact victim lawyers and law firms, via email and telephone, for the
purported purpose of seeking legal representation in transactional dealings and
legal disputes. In truth and in fact, the purpose of the contacts with the victim
lawyers and law firms was merely to gain access to their legal trust accounts;

d. It was further part of the conspiracy that conspirators would
and did acquire cashier's checks from various financial institutions in low dollar
amounts;

e. It was further part of the conspiracy that conspirators would
and did use said cashier's checks to forge new ones made payable to the victim
lawyers and law firms they had contacted for tens, if not hundreds, of thousands of
dollars;

f. It was further part of the conspiracy that conspirators would
and did advise the victim lawyers and law firms, via email and telephone, that the
purported purpose of the legal representation had been settled;

g. It was further part of the conspiracy that conspirators would
and did send, and caused to be sent, via UPS, Federal Express, and / or the U.S.

Postal Service, the aforementioned forged cashier's checks to the victim lawyers

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 4 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 5 of 13 PagelD 51

and law firms as the supposed proceeds of the legal settlements and transactional
conclusions;

h. It was further part of the conspiracy that conspirators would
and did instruct the victim lawyers and law firms to deposit the fraudulent cashier's
checks into their legal trust accounts, and then promptly wire all or part of said
funds across state lines into the accounts of the aforementioned shell companies
and other entities created and controlled by conspirators;

i. It was further part of the conspiracy that conspirators would
and did wire, and caused to be wired, the proceeds that they had fraudulently
obtained from the victim lawyers and law firms to multiple financial institutions,
including financial institutions overseas; and

j. It was further part of the conspiracy that conspirators would
and did perform acts and make statements to misrepresent, hide, and conceal,
and cause to be misrepresented, hidden, and concealed, the purpose of the
conspiracy and the acts committed in furtherance thereof.

All in violation of Title 18, United States Code, Section 1349.

COUNT TWO
(international Money Laundering Conspiracy)

The Conspiracy
10. Beginning on an unknown date, but no later than in or about
January 2012, and continuing through and including the date of this Superseding

Indictment, in the Middle District of Florida and elsewhere,

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 5 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 6 of 13 PagelD 52

AKOHOMEN IGHEDOISE,
IKECHUKWU DEREK AMADI,

PRISCILLA ANN ELLIS,

PERRY DON CORTESE,

STACEY MERRITT, and

KENIETTA RAYSHAWN JOHNSON,

the defendants, did knowingly and willfully combine, conspire, confederate, and
agree with each other, Muhammad Naji, and other persons, both known and
unknown to the Grand Jury, to commit offenses against the United States in
violation of Title 18, United States Code, Section 1956, to wit:

(a) to transport, transmit, and transfer, and attempt to transport,
transmit, and transfer, a monetary instrument and funds involving the proceeds of
specified unlawful activity, that is, wire fraud, in violation of Title 18, United States
Code, Section 1343, and/or mail fraud, in violation of Title 18, United States Code,
Section 1341, from a place in the United States to and through a place outside the
United States, with the intent to promote the carrying on of specified unlawful
activity, in violation of Title 18, United States Code, Section 1956(a)(2)(A); and

(b) to transport, transmit, and transfer, and attempt to transport,
transmit, and transfer, a monetary instrument and funds involving the proceeds of
specified unlawful activity, that is, wire fraud, in violation of Title 18, United States
Code, Section 1343, and/or mail fraud, in violation of Title 18, United States Code,
Section 1341, from a place in the United States to or through a place outside the

United States, knowing that the funds involved in the transportation, transmission,

and transfer represented the proceeds of some form of unlawful activity and

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 6 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 7 of 13 PagelD 53

knowing that such transportation, transmission, and transfer was designed in
whole or in part to conceal and disguise the nature, location, source, ownership,
and control of the proceeds of specified unlawful activity, in violation of Title 18,
United States Code, Section 1956(a)(2)(B)(i).
Manner and Means

11. Paragraphs 1 through 7 and 9 in Count One of this Superseding
Indictment are hereby realleged and incorporated by this reference as though fully
set forth herein.

12. |The additional manner and means by which the conspirators sought
to accomplish the objects of this conspiracy included, among others, the following:

a. It was a part of the conspiracy that conspirators would and did
participate in a wide variety of fraud schemes, including, but not limited to, those
referenced herein, as part of a transnational criminal organization, operating in the
United States, Canada, Africa, Asia, and Europe, among other locations;

b. It was further part of the conspiracy that conspirators would
and did launder the fraudulently-obtained proceeds of these schemes;

c. It was further part of the conspiracy that conspirators would
and did obtain, and attempt to obtain, proceeds from the law firm scheme
described in Count One;

d. It was further part of the conspiracy that conspirators would
and did fraudulently obtain, and attempt to obtain, proceeds from email intrusion

schemes wherein conspirators unlawfully hacked into the email accounts of

7

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 7 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 8 of 13 PagelD 54

individuals and businesses, fraudulently assumed the identities of those account
holders, and authorized, and caused to be authorized, wire transfers of said
account holders’ funds to conspirators;

e. It was further part of the conspiracy that conspirators would
and did fraudulently obtain, and attempt to obtain, proceeds from romance
schemes wherein conspirators targeted users of internet dating and social
networking sites, feigned romantic relationships with those users, and created
fictitious scenarios in which said users needed to wire funds to conspirators in
order to further advance and culminate these relationships;

f. It was further part of the conspiracy that conspirators would
and did fraudulently obtain, and attempt to obtain, proceeds by “spoofing” email
accounts of legitimate businesses — that is, by creating and using email accounts
that appeared to originate from authorized users within those businesses but were
wholly fraudulent — and, thereby, inserted themselves into business transactions
with and on behalf of those businesses to authorize, and caused to be authorized,
wire transfers of the businesses’ funds to conspirators;

g. It was further part of the conspiracy that conspirators would
and did open, and cause to be opened, bank accounts at different financial
institutions for the purpose of receiving, transmitting, or otherwise obtaining the

proceeds of the aforementioned, and other, fraud schemes;

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 8 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 9 of 13 PagelD 55

h. It was further part of the conspiracy that conspirators would
and did cause, and attempt to cause, victims of the aforementioned, and other,
fraud schemes, to wire fraudulently-obtained proceeds into said bank accounts;

i. It was further part of the conspiracy that conspirators would
and did share in the proceeds of the fraud schemes, usually receiving percentages
commensurate with their respective roles;

j. It was further part of the conspiracy that conspirators would
and did send fraudulently-obtained proceeds to and from multiple financial
institutions, including financial institutions overseas, in order to conceal and
disguise the source of, and to hinder any efforts to locate, said proceeds;

k. It was further part of the conspiracy that conspirators would
and did send fraudulently-obtained proceeds to and from multiple financial
institutions, including financial institutions overseas, in order to promote the
carrying on of the aforementioned fraud schemes; and

I. It was further part of the conspiracy that conspirators would
and did perform acts and make statements to misrepresent, hide, and conceal,
and cause to be misrepresented, hidden, and concealed, the purpose of the
conspiracy and the acts committed in furtherance thereof.

Allin violation of Title 18, United States Code, Section 1956(h).
FORFEITURE

1. The allegations contained in Counts One and Two of this
Superseding Indictment are incorporated by reference for the purpose of alleging

9

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 9 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 10 of 13 PagelD 56

forfeitures pursuant to Title 18, United States Code, Sections 982(a)(1) and
981(a)(1)(C), and Title 28, United States Code, Section 2461(c)
2. Upon conviction of a violation of Title 18, United States Code,
Section 1341 or Section 1343, the defendants,
AKOHOMEN IGHEDOISE,
IKECHUKWU DEREK AMADI,
PRISCILLA ANN ELLIS,
PERRY DON CORTESE,
STACEY MERRITT, and
KENIETTA RAYSHAWN JOHNSON,
shall forfeit to the United States of America, pursuant to pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c), any property constituting, or derived from, proceeds obtained, directly or
indirectly, as a result of such violation.
3. Upon conviction of a violation of Title 18, United States Code,
Section 1956, the defendants,
AKOHOMEN IGHEDOISE,
IKECHUKWU DEREK AMADI,
PRISCILLA ANN ELLIS,
PERRY DON CORTESE,
STACEY MERRITT, and
KENIETTA RAYSHAWN JOHNSON,
shall forfeit to the United States of America, pursuant to Title 18, United States
Code, Section 982(a)(1), any property, real or personal, involved in such offense
and any property traceable to such property.

4. The property to be forfeited includes, but is not limited to, the

following:

10

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 10 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 11 of 13 PagelD 57

a forfeiture money judgment in the amount of at least $8.8 million;
the real property located at 110 W. Veterans Memorial Blvd.,
Harker Heights, Texas 76548; and

the real property located at 14 and 16 S. Main Street, Temple,

Texas 76501 (Bell County, Texas).

5. If any of the property described above, as a result of any act or

omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;
has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the court;

. has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

under the provisions of Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1) and Title 28,

United States Code, Section 2461(c).

11

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 11 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 12 of 13 PagelD 58

6. The property to be forfeited as substitute assets includes, but is not
limited to, the following:
a. the real property located at 1305 Springforest Circle, Killeen,
Texas 76548; and

b. the real property located at 1703 S. Roy Reynolds Drive, Killeen,

Texas 76543.

A TRUE BILL,

M. Eps |UaON

Foreperson

 

   

Li
“Robert A. Mosakowski
Assistant United States Attorney

Chief, Economic Crimes Section

12
L:\_Criminal Cases\E\ELLIS. Pricilla Ann_2015R00892_MTJ\Super Indictment Package\p_Superseding
Indictment- all.docx

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 12 of 13
Case 8:15-cr-00320-SDM-TGW Document 25 Filed 09/24/15 Page 13 of 13 PagelD 59

xOp YOR MAW pul jobexseg jUSWATIPU JEUNSiP LW ZESOOHSLOT VU eNtou, ‘SIHTTSases29 leu \7

Ses £989 OdD

 

 

wir -erp ol PM
¢ leg OCISSEP 24

 

WIID PPA FL

 

‘GLOZ ‘Jaquiajdas jo

Aep iz siy} unos uado u! pall4

 

 

THOM] HOS We

‘Ig any

 

9G6} PUE BYE] SUOI}DSg ‘apoOD saje}s PsyuN ‘gt Sil

“SUONEIO!A
LNSWLOIGNI SNIGSSYSdNs

NOSNHOfP NMVHSAVY VILLAINS
pue ‘1LYYAW AZOVLS
‘AS3LYOO NOG AYYad
‘SIT13 NNV V71IOSIYd

‘OVWYV M3YS0 NMANHOAMI
‘ASIOGSHS! NSWOHONV

“SA

VOIYAWV 4O SALVLS GALINN SHL

 

uOISIAIG edwe |
Epo} $0 JOLYSIG s|ppl|\
LYNOD LOIWLSIG SALVLS GSALINN

 

 

MOLEC-L-OCE-YD-GL-8 “ON L661 UdV
ve-agoO WHOS

Case 3:19-cr-00130-SLG Document 1-3 Filed 11/20/19 Page 13 of 13
